Exhibit 10.22

LOGO [g62444g88e68.jpg]

12/22/2008 Revised

Anthony S. Colatrella

25 Norrans Ridge Drive

Ridgefield, CT 06877

Dear Tony:

We are pleased to offer you the position of Chief Financial Officer at Momentive
Performance Materials located in Albany, NY. For this position, you are offered
a gross annual salary of $390,000 (this quoted pay rate is for convenience and
is not intended as a guarantee of employment for any fixed period). You will
also be eligible for Momentive’s Annual Cash Bonus Plan in which you will have a
target bonus of 75% of your annual salary. Your offer additionally includes a
one time sign-on bonus of $100,000 (gross). You will be eligible for 4 weeks
annual vacation for the period up to your tenth anniversary, at which time you
will assume the standard Momentive Vacation allowance in effect at that time. As
an employee, you will be eligible to participate in Momentive’s comprehensive
package of benefit plans effective upon your start date. This offer also
includes severance benefits in the case of termination without cause which would
entitle you to stay on the Company’s payroll at your salary then in effect
including benefits (health, life insurance, etc.) for up to one year or until
you begin full-time employment with another employer, whichever event occurs
first. These severance benefits would be contingent on your execution of a
separation agreement and general release of claims against the Company.

To assist with your relocation to the Albany, NY area, you will be eligible for
Momentive’s U.S. Homeowners Relocation Benefits for new employees. Details of
this relocation program are outlined in the attached Summary of Benefits. You
will be contacted by a relocation consultant from Cartus, our relocation
provider to assist you with your move.

This offer is contingent upon certain conditions described in the enclosed
“ACKNOWLEDGMENT – CONDITIONS OF EMPLOYMENT,” which you need to sign and return
according to the instructions on the form. One of the requirements is a
pre-placement drug-screening test. Our Medical Center will contact you to
schedule a drug screen.

We are looking forward to you joining our organization and believe that this
position will provide you with the kind of challenge and career growth you are
seeking.

If you have any questions, please contact me at 518-533-4625.

 

Sincerely, /s/ Edward Stratton

Edward Stratton

Chief Human Resources Officer

 

22 Corporate Woods Boulevard Albany, NY 12211    T 518-533-4625

LOGO [g62444g71n00.jpg]



--------------------------------------------------------------------------------

LOGO [g62444g88e68.jpg]

ACKNOWLEDGMENT - CONDITIONS OF EMPLOYMENT

Instructions: please read the contents of this ACKNOWLEDGMENT and the documents
it references carefully. Your offer of employment is contingent upon your
acceptance of the conditions of employment described below. If you accept those
conditions, please sign in the space provided at the bottom of this form and
return it to Ed Stratton.

 

  1. I acknowledge that the offer of employment made to me is contingent upon
meeting all employment requirements, including but not limited to the following:

 

  •  

my successful completion of a pre-employment background investigation, including
my signature on and return of the background investigation Acknowledgment and
Authorization form prior to start of employment;

 

  •  

the successful completion of a pre-placement medical evaluation based on the
requirements to perform the position (as applicable), including a drug screen;

 

  •  

proof of legal authorization to work in the United States. In that regard,
within three business days of reporting to work, I will produce certain
documents that will establish my identity and work eligibility. Such documents
are listed in the attached, “List of Acceptable Documents”;

 

  •  

my completion of the enclosed Employment Application;

 

  2. I acknowledge that the statement of an annual salary in the offer letter is
for convenience of computation only and does not imply a guarantee of employment
for any specific period, and that as indicated in the Company’s employment
application, all employment with the Company is at will.

 

  3. I understand and agree that in the event I use any vacation days that are
more than the amount to which I am entitled, the Company will seek reimbursement
through payroll deductions or other means.

 

  4. I acknowledge that should my employment terminate before my tenth
anniversary, I will not be entitled to payment of any supplementary vacation
time, but will be paid my accrued, but unused vacation according to Momentive’s
standard vacation allowance.

 

  5. Upon employment you will also be required to understand and acknowledge
that you will agree to comply with all Momentive Performance Materials human
resources and compliance requirements and policies.

 

  6. I agree to and understand all elements of the Momentive Relocation Benefits
program which has been offered to me and which is outlined in the attached
Benefit Policy Summary. I also agree to repay 100% of all relocation expenses
and sign-on bonus if I resign or if I am terminated for cause within 24 months
of hire date.

 

  7. I accept the conditions of employment described above:

Signature: /s/ Anthony Colatrella     Print Name: Anthony Colatrella     Date:
1-12-09

 

22 Corporate Woods Boulevard Albany, NY 12211    T 518-533-4625

LOGO [g62444g71n00.jpg]